IN THE SUPREME COURT OF TEXAS
                                          ══════════
                                            No. 19-0689
                                          ══════════

                    KATHLEEN POWELL & PAUL LUCCIA, PETITIONERS,

                                                  V.

                          CITY OF HOUSTON, TEXAS, RESPONDENT

            ══════════════════════════════════════════
                         ON PETITION FOR REVIEW FROM THE
                  COURT OF APPEALS FOR THE FIRST DISTRICT OF TEXAS
            ══════════════════════════════════════════

                                     Argued January 5, 2021

     JUSTICE BUSBY delivered the opinion of the Court, in which CHIEF JUSTICE HECHT, JUSTICE
GUZMAN, JUSTICE LEHRMANN, and JUSTICE BOYD joined, and in which JUSTICE DEVINE, JUSTICE
BLACKLOCK, JUSTICE BLAND, and JUSTICE HUDDLE joined as to Part II.

       JUSTICE BLAND filed a concurring opinion, in which JUSTICE DEVINE, JUSTICE BLACKLOCK,
and JUSTICE HUDDLE joined.

       This suit for declaratory judgment concerns whether the City of Houston’s Historic

Preservation Ordinance is a zoning ordinance enacted in violation of Houston’s City Charter or

Chapter 211 of the Texas Local Government Code. We conclude that the ordinance does not

implement zoning as that concept is ordinarily understood, and therefore the City Charter’s limits

on zoning do not apply. But Chapter 211 of the Local Government Code does apply to the

ordinance, and it provides that city regulation of structures in historically significant areas must

meet several requirements. At trial, the plaintiffs failed to prove that the ordinance violates certain

of Chapter 211’s requirements. Because the record in this case does not show that the City ran
afoul of either its Charter or the provisions of Chapter 211 at issue here, we affirm the judgment

in favor of the City.

                                           BACKGROUND

       The City of Houston is a home-rule city, and its Charter prohibits zoning unless adopted

through a binding referendum. HOUSTON, TEX., CHARTER, art. VII-b, § 13. The Houston City

Council adopted the Historic Preservation Ordinance in 1995 without a referendum. The original

Ordinance allowed the City to establish historic districts and required owners of properties in those

districts to seek approval from the Houston Archaeological and Historical Commission before

modifying or developing their property. Property owners sought this approval by applying for a

certificate of appropriateness from the Commission. If the Commission denied the application,

property owners could wait 90 days and obtain a waiver certificate that allowed them to make the

proposed changes to the property.

       In 2010, the City placed a moratorium on the waiver certificates and ultimately ended the

practice altogether by amending the Ordinance. That same year, the City implemented a procedure

for reconsidering a neighborhood’s designation as a historic district. This process was triggered

for the Heights East District, originally designated as a historic district in 2008, when the required

number of residents and homeowners moved for reconsideration. The reconsideration effort was

unsuccessful, and the City continued to apply the Ordinance to Heights East.

       Kathleen Powell and Paul Luccia (“the Homeowners”) each own property in Heights East.

They brought this suit seeking a declaratory judgment that the Ordinance is void and unenforceable

because it violates the City Charter’s limits on zoning and it does not comply with certain

provisions of Chapter 211 of the Local Government Code. The trial court denied the Homeowners’


                                                  2
requests for declaratory relief after a bench trial on stipulated facts, and it rendered judgment for

the City. 1

        The Homeowners appealed, urging that the Ordinance is a zoning regulation. 580 S.W.3d

391, 401 (Tex. App.—Houston [1st Dist.] 2019). As the parties framed the issues, the Ordinance’s

validity turned on whether it implements zoning: if not, the City Charter’s zoning limitations do

not apply, and the City is not required to comply with the Local Government Code’s procedural

and substantive requirements for regulating buildings in historical areas. Id. The court of appeals

held that the Ordinance is not a zoning regulation because the purposes for which it was created,

its function, and its way of regulating property use and development all differ from those of zoning

laws. Id.

        The court pointed out that the Ordinance was intended to recognize, protect, and improve

landmarks and areas of historical and architectural significance. Id. at 401–02. In contrast,

Chapter 211 of the Local Government Code and this Court indicate that zoning regulations are

used for community planning. Id. at 401 (citing TEX. LOC. GOV’T CODE § 211.004; City of

Brookside Village v. Comeau, 633 S.W.2d 790, 792 (Tex. 1982)). The court of appeals also noted

that the Ordinance does not divide the City into geographically based zoning districts, classify

buildings within zones, or provide uniform regulations as contemplated by Local Government

Code section 211.005. Id. at 403. Instead, it individually regulates the outer appearance of homes

on a case-by-case basis. Id.




        1
           The Homeowners also sought a declaration that the reconsideration effort was successful and that Heights
East was no longer a historic district. Because the Homeowners did not appeal the judgment against them on this
declaration, we do not address the issue.
                                                        3
        After surveying cases interpreting the concept of zoning, the court of appeals concluded

that it is “a tool of community planning exercised in a more comprehensive plan than that provided

by the [Ordinance’s] protections for the historic character of a few small sections of the City.” 2

The Ordinance lacked some of the key features of zoning regulation, the court reasoned, and

therefore it did not violate the limits on zoning in the City Charter or Chapter 211. Id. at 407. The

Homeowners sought review in this Court, which we granted.

                                           STANDARD OF REVIEW

        We construe municipal ordinances the same way we construe statutes. Bd. of Adjustment

of City of San Antonio v. Wende, 92 S.W.3d 424, 430 (Tex. 2002). Their construction is thus a

question of law that we review de novo. City of Rockwall v. Hughes, 246 S.W.3d 621, 625 (Tex.

2008). City ordinances are “presumed to be valid,” and courts “have no authority to interfere

unless the ordinance is unreasonable and arbitrary—a clear abuse of discretion.” Comeau, 633

S.W.2d at 792 (quoting Hunt v. City of San Antonio, 462 S.W.2d 536, 539 (Tex. 1971)). It is the

burden of the challenging party to demonstrate clearly that the ordinance is unreasonable and

arbitrary. City of San Antonio v. Pigeonhole Parking of Tex. Inc., 311 S.W.2d 218, 223 (Tex.

1958); see also City of Pharr v. Tippit, 616 S.W.2d 173, 176 (Tex. 1981) (noting that this burden

is a heavy one).




        2
            580 S.W.3d at 406 (citing N.W. Enters. v. City of Houston, 27 F. Supp. 2d 754, 795–96 (S.D. Tex. 1998),
aff’d in part, rev’d in part, dism’d in part, 352 F.3d 162 (5th Cir. 2003); Comeau, 633 S.W.2d at 793 n.4; City of
Houston v. Johnny Frank’s Auto Parts Co. 480 S.W.2d 774, 778 (Tex. Civ. App.—Houston [14th Dist.] 1972, writ
ref’d n r.e.)).
                                                        4
                                                    ANALYSIS

         As a home-rule city, Houston derives its authority from the Texas Constitution and the City

Charter adopted by its voters. See TEX. CONST. art. XI, § 5. Houston’s Charter generally confers

on the City all powers granted to municipalities by the Constitution. HOUSTON, TEX., CHARTER,

art. II, § 2.

         Home-rule cities may exercise all powers not denied to them by the Constitution or state

law. See TEX. CONST. art. XI, § 5; City of Laredo v. Laredo Merchs. Ass’n, 550 S.W.3d 586, 592

(Tex. 2018). These inherent powers include, for example, the authority to adopt and enforce

building codes, Town of Lakewood Vill. v. Bizios, 493 S.W.3d 527, 531 (Tex. 2016), and in the

case of both general-law and home-rule cities, the authority to regulate land use. Comeau, 633

S.W.2d at 793 n.4.

         At every stage of this case, including in this Court, the Homeowners have taken the position

that regulation of land use for historic preservation purposes is a valid exercise of the police power,

and their requests for declaratory relief concern whether the City Charter or Chapter 211 of the

Local Government Code limit the City’s power. Several amici disagree with the former position,

contending that historic preservation is not within the police powers conferred on municipalities

by Article XI section 5 of the Constitution—commonly known as the home-rule amendment. 3

         Because no party has presented the issue raised by amici, it does not provide grounds for

reversal. Our adversary system of justice “depends on the parties to frame the issues for decision




         3
          These amici include the State of Texas, Texas Public Policy Foundation, and Texas Freedom Caucus. The
Court also received amicus briefs from the Institute of Justice, groups of land development and scenic organizations,
and groups of legal scholars and historical preservation organizations. The Court appreciates the assistance of all
amici.
                                                         5
and assign[s] to courts the role of neutral arbiter of matters the parties present.” Pike v. Tex. EMC

Mgmt., LLC, 610 S.W.3d 763, 782 (Tex. 2020) (quoting Greenlaw v. United States, 554 U.S. 237,

243 (2008)). We do not seek out issues but “wait for the cases to come to us, and when they do

we normally decide only questions presented by the parties.” In re Abbott, 601 S.W.3d 802, 809–

10 (Tex. 2020) (quoting Greenlaw, 554 U.S. at 244).

        In any event, addressing the issue identified by amici is not necessary to resolve this case.

As explained below, we conclude that Chapter 211 of the Local Government Code applies, and it

provides that “[t]he governing body of a municipality may regulate” changes to “buildings and

other structures” in “areas of historical . . . significance.” TEX. LOC. GOV’T CODE § 211.003(b).

Amici do not challenge this legislative authorization. 4

        We therefore proceed to address the issues raised by the parties: whether the Ordinance

complies with the City Charter and Chapter 211. We consider each in turn.

I.      The Ordinance does not zone property in violation of the City Charter.

        The Houston City Charter does not prohibit the City from zoning altogether, but it limits

the City’s power to adopt a zoning ordinance by requiring six months’ notice of any proposed

ordinance and voter approval in a binding referendum. HOUSTON, TEX., CHARTER, art. VII-b, § 13.

Because the City held no referendum, the Ordinance is invalid if it constitutes zoning under the

Charter.




        4
           Accordingly, we need not consider whether this statute confers power on municipalities or confirms and
limits the pre-existing police powers they enjoy under the home-rule amendment.
                                                       6
       A.      The ordinary meaning of zoning

       The Charter does not define “zoning,” and the parties offer conflicting definitions. The

Homeowners argue that zoning is the regulation of land (including both site and use regulation)

by geographic district, and that the City has engaged in zoning by designating Heights East as a

historic district. The City counters that “zoning” is a technical term referring to a city dividing all

or most of its territory into zones according to a comprehensive plan. Under this definition, the

City’s designation of a mere 1% of its area as historic falls far short of the comprehensiveness

common to zoning regulations.

       Both of these arguments emphasize a single feature of zoning—either geographic

districting or comprehensiveness—as dispositive.             But zoning regulations have other

characteristics, and given the prevalence of zoning ordinances, not all of these characteristics are

always present. Before deciding whether this Ordinance constitutes zoning in violation of the

Charter’s limitations, we must first have a clear idea of what zoning is.

       City charters are construed according to general rules of statutory interpretation. Hunt v.

City of Diboll, 574 S.W.3d 406, 422 (Tex. App.—Tyler 2017, pet. denied); Rossano v. Townsend,

9 S.W.3d 357, 363 (Tex. App.—Houston [14th Dist.] 1999, no pet.). When a statute does not

define a term, we look to its common, ordinary meaning unless a contrary meaning is apparent

from the statute’s language. Tex. State Bd. of Exam’rs of Marriage & Family Therapists v. Tex.

Med. Ass’n, 511 S.W.3d 28, 34 (Tex. 2017). To determine this meaning, “we typically look first

to dictionary definitions and then consider the term’s usage in other statutes, court decisions, and

similar authorities.” Id. at 35. We also consult treatises and commentaries. See, e.g., Rachal v.

Reitz, 403 S.W.3d 840, 845 (Tex. 2013). As we discuss in Part II below, Chapter 211 groups


                                                  7
together various types of city regulations under the heading “zoning regulations” and subjects all

of them to certain statutory requirements. But not all of the regulations in that group are traditional

forms of zoning, so we conclude that Chapter 211 does not alter the ordinary meaning of zoning

for purposes of the City Charter. See Jaster v. Comet II Constr., Inc., 438 S.W.3d 556, 563 (Tex.

2014) (plurality op.) (“The fact that [a] word may sometimes be used to convey a different meaning

is the very reason why we look for its common, ordinary meaning.”).

        Black’s Law Dictionary defines “zoning” as the “legislative division of a region,

esp[ecially] a municipality, into separate districts with different regulations within the districts for

land use, building size, and the like.” (11th ed. 2019). Accordingly, a zoning ordinance is defined

as a city ordinance that regulates the use to which land within various parts of the city may be put.

Id. Zoning ordinance. It also allocates uses to the various districts of a municipality, as by

allocating residences to certain parts and businesses to other parts. Id. Defined separately,

“historic preservation” is “[t]he effort to conserve, preserve, and protect artifacts and developed

places, including structures and landscapes, of historical significance.” Id. Historic preservation.

Of all the subcategories of zoning listed in Black’s—including for example spot zoning, density

zoning, and partial zoning—there is no historic subcategory.

        Looking beyond legal dictionaries, we see zoning defined as “the act or process of

partitioning a city, town, or borough into zones reserved for different purposes (such as residence

or business).” Zoning, MERRIAM-WEBSTER.COM DICTIONARY, https://www.merriam-webster.

com/dictionary/zoning (last visited June 2, 2021). The reference to “zones” makes this definition

less complete, but we can still glean from it that zoning typically restricts the purposes for which

land may be used and covers the entirety of a city. In the legal context, “zoning” can refer to a


                                                   8
“municipal or county regulation of land use effected through the creation and enforcement of zones

under local law.” Id.

         These two definitions emphasize regulation of the uses to which land can be put—that is,

the types of purposes or activities for which the land can be used or the functions it can serve. But

Black’s also mentions regulation of “building size and the like,” which would capture so-called

“site” regulations of the physical height and bulk of structures as well as setback requirements.

Both definitions seem to contemplate that a city is generally zoned all at once. When Black’s

describes zoning as “the division of a region, esp[ecially] a municipality, into separate districts,”

it is the city—not some part of it—that is being divided. Similarly, the Merriam-Webster definition

considers zoning the “act or process of partitioning a city.” These definitions lend support to the

City’s argument that a city cannot be “a little bit zoned.”

         Court decisions shed further light on the essential characteristics of zoning. Many courts

define the term by emphasizing regulation of land use, while others identify both use and site

regulations as key features of zoning. 5 Though a question of first impression for this Court, a


          5
            See, e.g., Bd. of Cnty. Comm’rs of Teton Cnty. v. Mackay Invs., LLC, 413 P.3d 1120, 1123 (Wyo. 2018)
(“Zoning is the process that a community employs to legally control the use which may be made of property and the
physical configuration of development upon the tracts of land located within its jurisdiction.”); Cnty. Council of Prince
George’s Cnty. v. Zimmer Dev. Co., 120 A.3d 677, 685 (Md. 2015) (“[Z]oning is used to describe the process of
setting aside disconnected tracts of land varying in shape and dimensions, and dedicating them to particular uses
designed in some degree to serve the interests of the whole territory affected by the plan.”) (cleaned up); City of Baton
Rouge/Par. of E. Baton Rouge v. Myers, 145 So. 3d 320, 327 (La. 2014) (“Zoning is a general plan designed to foster
improvement by confining certain classes of buildings and uses of property to certain localities. The purpose of zoning
is to reduce or eliminate the adverse effects that one type of land use might have on another.”); Lanvale Props., LLC
v. County of Cabarrus, 731 S.E.2d 800, 811 (N.C. 2012) (“Zoning, as a definitional matter, is the regulation by a local
governmental entity of the use of land within a given community, and of the buildings and structures which may be
located thereon, in accordance with a general plan.”) (cleaned up); Furlong Cos., Inc. v. City of Kansas City, 189
S.W.3d 157, 163 (Mo. 2006) (“Zoning is the exercise of legislative authority as to what land uses are in the interest
of the public for particular areas within the political subdivision.”); Perkins v. Bd. of Supervisors of Madison Cnty.,
636 N.W.2d 58, 67 (Iowa 2001) (“Zoning is the division of land into distinct districts and the regulation of certain
uses and developments within those districts.”); Square Lake Hills Condo. Ass’n v. Bloomfield Township., 471 N.W.2d


                                                           9
federal court defined “zoning” in the Houston City Charter to determine the validity of an

ordinance alleged to have zoned parts of the city. N.W. Enters., 27 F. Supp. 2d at 793. Among

other changes, the local ordinance in Northwest Enterprises strengthened location restrictions on

sexually oriented businesses by increasing the minimum permissible distance between those

businesses and protected land uses from 750 to 1,500 feet. Id. at 792. The ordinance also

broadened the class of protected land uses by adding public parks. Id. One argument against the

ordinance was that these location restrictions were zoning regulations prohibited by the Charter

because the City held no referendum and did not provide six months’ notice before enacting them.

Id. at 795.

         That court heard the same arguments raised here: that the ordinance did not zone because

it was not comprehensive, and that it did zone because it carved out small geographic districts

around each protected use. Id. at 795–97. The court ultimately concluded that the ordinance did

not zone in the “ordinary, contemporary, common meaning” of the term because “zoning” in the

Charter “refers to the context of a more comprehensive plan than is provided by the locational




321, 326 (Mich. 1991) (“A zoning ordinance is defined as an ordinance which regulates the use of land and buildings
according to districts, areas, or locations.”); City of New Orleans v. Elms, 566 So. 2d 626, 628 (La. 1990) (“The
essence of zoning is territorial division in keeping with the character of the lands and structures and their peculiar
suitability for particular uses, and the uniformity of use within the division.”); State Nat’l Bank of Conn. v. Planning
& Zoning Comm’n of Town of Trumbull, 239 A.2d 528, 530 (Conn. 1968) (“Zoning is defined as a general plan to
control and direct the use and development of property in a municipality or a large part of it by dividing it into districts
according to the present and potential use of the properties.”) (cleaned up); Eves v. Zoning Bd. of Adjustment of Lower
Gwynedd Twp., 164 A.2d 7, 9 (Pa. 1960) (“Zoning is the legislative division of a community into areas in each of
which only certain designated uses of land are permitted so that the community may develop in an orderly manner in
accordance with a comprehensive plan.”); Bogert v. Washington Township, 135 A.2d 1, 3 (N.J. 1957) (“The essence
of zoning is a territorial division in consonance with the character of the lands and structures and their peculiar
suitability for particular uses, and uniformity of use within the division.”).

                                                            10
restrictions on sexually oriented businesses.” Id. at 795–96. 6

         Our precedent offered the court some guidance on whether zoning tends to be

comprehensive. See id. at 796 (citing Comeau, 633 S.W.2d at 793). In Comeau, both parties

conceded that ordinances limiting the locations of mobile homes were essentially zoning

ordinances, so we did not decide when an ordinance constitutes zoning. 633 S.W.2d at 793. Nor

did we define zoning, though we did describe it as “a recognized tool of community planning,

allowing a municipality, in the exercise of its legislative discretion, to restrict the use of private

property.” Id. at 792.

         As relevant here, the issue in Comeau was whether the validity of the ordinances would be

tested under the Texas Zoning Enabling Act or Brookside Village’s police powers as a general-

law municipality. Id. at 793 n.4. The Zoning Enabling Act—now part of Chapter 211 of the Local

Government Code—requires zoning power to be exercised as part of a comprehensive plan, and

Brookside Village had no plan. Id. The ordinances were therefore not authorized by the Zoning

Enabling Act, and we analyzed them instead as regulations of land use under the general police

power. Id. Our approach in Comeau indicates that some regulations of land use—like locational

bans on specific uses—are not zoning regulations because they are not comprehensive either

geographically or in establishing what uses are permissible. See N.W. Enters., 27 F. Supp. 2d at

797.




         6
           As the court of appeals in this case pointed out, 580 S.W.3d at 401 n.2, the district court’s judgment in
Northwest Enterprises was reversed in part on other grounds, but the Fifth Circuit approved the district court’s analysis
on this point. See N.W. Enters., 352 F.3d at 178 (“This ordinance is no zoning regulation. The district court thoroughly
and completely rejected this argument.”).
                                                          11
        A court of appeals identified similar features of zoning in reviewing a Houston ordinance

requiring wrecking yards to be surrounded by a solid fence or wall, which had to be at least a

specified height. Johnny Frank’s, 480 S.W.2d at 775, 778. The court concluded:

        The ordinance with which this case is concerned is not a zoning ordinance. It does
        not establish a comprehensive plan by which the city is divided into districts
        wherein property is limited to specified uses and it was not passed in accordance
        with the procedures specified for the passage of zoning ordinances. This ordinance
        does not prohibit any particular use of any property, but merely regulates the use of
        property in the operation of an automobile wrecking or salvage yard.

Id. at 778.

        Taken together, these cases identify several features common to zoning ordinances:

implementation of a comprehensive plan of city-wide development, division of the city into

geographic districts, and specification of the uses to which land can be put within each district.

Although geographic comprehensiveness is informative, we do not suggest that it is essential,

which would allow the City to skirt its Charter’s notice and referendum requirements by zoning

less than all of its territory. Like the court in Northwest Enterprises, we need not decide at what

point the gradual geographic expansion of land-use regulation becomes zoning. See 27 F. Supp.

2d at 798. The Ordinance does not implicate this concern because, as explained below, it regulates

less than one percent of lots in Houston.

        These cases say little about what role the subject matter of the Ordinance—historic

preservation—might play in informing whether it is considered a zoning ordinance. Here we can

turn to federal courts, which considered separately the constitutionality of zoning and historic-

preservation ordinances. Penn Cent. Transp. Co. v. New York City, 438 U.S. 104, 107 (1978)

(historic-preservation ordinance); Village of Euclid v. Ambler Realty, 272 U.S. 365, 386 (1926)

(zoning ordinance). As the court of appeals recognized, these cases and other authorities illustrate
                                                 12
that not all regulation of the historical exterior features of buildings is zoning. See 580 S.W.3d at

407.

         In 1965, New York City adopted its Landmark Preservation Law. Penn Cent., 438 U.S. at

109.    Like Houston’s Historic Preservation Ordinance, New York’s law allowed for the

designation of landmarks and historic districts and placed restrictions on designated property. Id.

at 110–11. Property owners challenged the application of the New York law to their property on

the ground that its designation as a landmark constituted a taking without just compensation under

the U.S. Constitution. Id. at 107. Penn Central presented a different question than this case, but

the Court’s separation of the zoning and historic dimensions of the law is informative for our

purposes. 7 This distinction also explains why the Court heard Penn Central at all given that it had

recognized the constitutional validity of zoning regulations fifty years earlier in Euclid.

         The Court emphasized that historic preservation was something new: “[o]ver the past 50

years, all 50 States and over 500 municipalities have enacted laws to encourage or require the

preservation of buildings and areas with historic or aesthetic importance.” Id. This movement

was motivated by the destruction of large numbers of historic structures as well as recognition that

structures with special historic, cultural, or architectural significance enhance the urban

environment. Id. at 108.




         7
          Thus, our discussion of the New York law at issue in Penn Central should not be understood to indicate
that the protections Texas law provides for private property rights—“one of the most important purposes of
government,” Eggemeyer v. Eggemeyer, 554 S.W.2d 137, 140 (Tex. 1977)—are equivalent to those provided under
the Takings Clause of the U.S. Constitution. To the contrary, the Texas Legislature has enacted several statutes that
are more protective of landowners, including the Zoning Enabling Act discussed in Part II below. See also TEX.
GOV’T CODE §§ 2007.001 et seq. (Private Real Property Rights Preservation Act); Tex. Rice Land Partners, Ltd. v.
Denbury Green Pipeline-Tex., LLC, 363 S.W.3d 192, 197–98, 204 (Tex. 2012).
                                                        13
        Fifty years earlier, the Court also saw zoning ordinances as an emerging solution to a then-

novel problem:

        Building zone laws are of modern origin. They began in this country about twenty-
        five years ago. Until recent years, urban life was comparatively simple; but with
        the great increase and concentration of population, problems have developed, and
        constantly are developing, which require, and will continue to require, additional
        restrictions in respect of the use and occupation of private lands in urban
        communities.

Euclid, 272 U.S. at 386–87.

        These cases show two movements in two periods. During the first quarter of the twentieth

century, densification forced incompatible uses of land next to one another, leading to the creation

of residential districts in places like the Village of Euclid. See id. at 390. In the decades following,

states and cities took on the new task of preserving buildings with history and aesthetics that

impacted the local environment in a different way. Penn Cent., 438 U.S. at 107; see also Tad

Heuer, Note, Living History: How Homeowners in a New Local Historic District Negotiate Their

Legal Obligations, 116 YALE L.J. 768, 773 (2007) (tracking the rise of historic-preservation

ordinances from 11 in 1957, to 421 in 1975, and 2,300 in 2002).

        Treatises also shed light on the historical development of these two means of land

regulation: “By and large, zoning and historic preservation are complementary legal regimes” with

different focuses. 2 RATHKOPF’S THE LAW OF ZONING & PLANNING § 19:14 (4th ed.) (updated

Apr. 2021). Both can regulate site, but zoning ordinances do so through height and bulk

restrictions, while historic-preservation ordinances “focus on the architectural details” that

communicate a building’s significance and its connection to a neighborhood. Id.

        These authorities indicate that historic-preservation ordinances do not necessarily

constitute zoning, though we recognize that such ordinances can amount to zoning if they share

                                                  14
the common features of zoning we identify. 8 In addition, it has become more common for cities

to include provisions addressing historic preservation within their comprehensive zoning

ordinances. See id. § 19:15.

         Early “Euclidean” zoning ordinances—like the one upheld in Euclid—separated

incompatible land uses and restricted the height and bulk of buildings. Id. § 1:4. The same year

Euclid was decided, the Standard State Zoning Enabling Act was republished. It described the

zoning power as the authority to:

         regulate and restrict the height, number of stories, and size of buildings and other
         structures, the percentage of lot that may be occupied, the size of yards, courts, and
         other open spaces, the density of population, and the location and use of buildings,
         structures, and land for trade, industry, residence, or other purposes.

U.S. Dep’t of Commerce, A STANDARD STATE ZONING ENABLING ACT UNDER WHICH

MUNICIPALITIES MAY ADOPT ZONING REGULATIONS 4–5 (1926). This description shows that early

zoning ordinances restricted use, height, and bulk but did not expand to aesthetic interests, let alone

historical value. The Texas Zoning Enabling Act authorizes each of these types of regulations,

though the Legislature has incorporated additional regulations over time—including regulation of

buildings in historical areas—as we discuss in Part II below. See TEX. LOC. GOV’T CODE

§ 211.003.

         The Standard State Zoning Enabling Act also required that zoning ordinances conform to

a “comprehensive plan” and impose regulations that are “uniform for each class of buildings

throughout each district.” U.S. Dep’t of Commerce, supra, at 6; see TEX. LOC. GOV’T CODE


         8
           We do not suggest that historic-preservation regulation “must not [be] view[ed] as zoning,” or that such
regulation is “subject to less vigorous review” because of the goals it promotes. Post at __. Rather, we clarify that a
regulation is not zoning simply because it limits alteration of the historical exterior features of buildings, and that
courts should decide whether any regulation constitutes zoning by using a consistent standard: whether it shares the
common features of zoning.
                                                         15
§§ 211.004(a), .005(b). The uniformity requirement lives on in state enabling acts, almost all of

which contain similar language. 1 AM. LAW OF ZONING § 9:23.10 (5th ed.) (updated May 2021). 9

On comprehensiveness, there should be “a relationship between the various existing and proposed

physical features of the municipality, such as streets, highways, parks, public buildings, schools,

institutions, bridges, and the zoning districts therein.” RATHKOPF’S, supra, § 1:41. Zoning is

therefore a tool used to implement a city’s broader vision of itself, and anchoring a zoning scheme

within a broader plan prevents it from being used to advance narrower interests ad hoc. Id.

        Based on these dictionaries, cases, and treatises, we conclude that the ordinary meaning of

zoning is the district-based regulation of the uses to which land can be put and of the height, bulk,

and placement of buildings on land, with the regulations being uniform within each district and

implementing a comprehensive plan.                Zoning regulations also tend to be comprehensive

geographically by dividing an entire city into districts, though this need not always be the case.

        B.       The Ordinance is not zoning under this definition.

        Applying this definition to the Ordinance shows that several key features of zoning are

missing. Significantly, the Ordinance does not regulate the purposes for which land can be used.

Regulation of use is central to all definitions of the term “zoning,” including those in dictionaries,

treatises, other jurisdictions, early zoning ordinances, and statutes modeled after the State Standard

Zoning Enabling Act. Some jurisdictions restrict the definition entirely to regulation of use and

do not contemplate site regulation. See n.5, supra. The Ordinance imposes no direct limits on



         9
           Variances, conditional uses, and similar changes are permissible so long as they are applied according to
standards that are themselves uniform. Id. Variances are generally limited to “exceptional circumstances” and decided
according to standards established by a zoning ordinance. 8 MCQUILLIN MUN. CORP. § 25:217 (3d ed.) (updated Aug.
2020). For example, the Texas Zoning Enabling Act requires uniform regulations within districts, TEX. LOC. GOV’T
CODE § 211.005(b), but allows for variances in specific cases if they meet certain standards. Id. § 211.009(a)(3).
                                                        16
land use; it expressly disclaims such limits by providing that the Ordinance shall not be construed

to authorize the City to regulate the use of any structure or property. 10 HOUSTON, TEX., CODE OF

ORDINANCES, ch. 33, art. VII, § 33-202 (2021). The Ordinance therefore lacks a defining feature—

and in some jurisdictions the defining feature—of zoning regulation.

         Our concurring colleagues would also treat site regulations of the size, development, and

placement of buildings as restrictions on the purposes for which land can be used. Post at __. But

the authorities we have reviewed consider use and site regulations to be two separate features that

are common to zoning ordinances. Although site regulations certainly can impact how owners

choose to use their property, they do not directly regulate use of land as that concept is understood

in the zoning context—that is, they do not prescribe the permissible and impermissible purposes

for which land can be used or the activities that can occur there. For example, Dallas has an

exhaustive list of regulated uses: agricultural, commercial and business service, industrial,

institutional and community service, lodging, office, recreational, residential, retail and personal

service, transportation, and utility and public service, among others. DALLAS, TEX., DALLAS CITY

CODE, ch. 51A, §§ 51A-4.200 to -4.221 (2021). 11 And San Antonio goes so far as to define the

term “land use,” calling it “the purpose for which land or structures thereon is designed, arranged,

or intended to be occupied or used, or for which it is occupied maintained, rented, or leased.” SAN




         10
            We do not take this statement in the ordinance “at face value.” Post at __. Instead, having scrutinized the
entire ordinance, we find no provisions that address the purposes for which land can be used. There are provisions
that impact building placement and appearance, however, which we address below.
       11
          Austin also “describes and classifies uses in the zoning jurisdiction,” and its use categories are “residential,
commercial, industrial, civic, and agricultural.” AUSTIN, TEX., CODE OF ORDINANCES, ch. 25, § 25-2-1 (2021).

                                                           17
ANTONIO, TEX., UNIFIED DEVELOPMENT CODE, ch. 35, app. A, § 35-A101 (2006). 12 This

understanding of land use is also consistent with the earliest zoning ordinances, which identified

three general classes of use—residential, commercial, and industrial—to protect single-family

residential use from commercial and industrial uses. RATHKOPF’S, supra, § 10:1.

         The concurrence cites the following passage to support its view that the Ordinance’s site

regulations should be considered land-use regulations:

         Public regulation of the use and development of land comes in a variety of forms
         which generally focus on four aspects of land use: (1) the type of use, such as
         whether it will be used for agricultural, commercial, industrial, or residential
         purposes; (2) the density of use, manifested in concerns over the height, width, bulk,
         or environmental impact of the physical structures on the land; (3) the aesthetic
         impact of the use, which may include the design and placement of structures on the
         land; and (4) the effect of the particular use of the land on the cultural and social
         values of the community, illustrated by community conflicts over adult
         entertainment, housing for service-dependent groups such as low-income families
         and developmentally disabled persons, and whether the term family should be
         defined in land use regulations to include persons who are not related by blood or
         marriage.

Land-use regulation, BLACK’S LAW DICTIONARY (11th ed. 2019) (quoting Peter W. Salsich Jr.,

LAND USE REGULATION 1 (1991)). This passage recognizes that regulation of the type of land use,

as well as site and development regulations, impact aspects of how land is used and its effect on

surrounding land. Id. But regulations of site and development are not themselves use regulations;

put another way, to say that buildings can only reach a certain height does not necessarily mean

they cannot serve a commercial purpose. Instead, site and development regulations typically



         12
            A treatise contains a similar definition: “The purpose or activity for which land or buildings are designed,
arranged or intended or for which land or buildings are occupied or maintained.” AM. LAW OF ZONING, supra, § 9:56.
A nearly identical definition appears in a practice guide for land-use litigation. 2 HANDLING THE LAND USE CASE:
LAND USE LAW, PRACTICE & FORMS, app. A1 (3d ed.) (updated Nov. 2020) (“The principal purpose for which a lot
or the main building or structure thereon is designed, arranged or intended and for which it is or may be used, occupied
or maintained.”).
                                                          18
control physical aspects of buildings in established use districts. Once a use classification is

established, subsequent site or development regulations will necessarily refer back to a use

classification to ensure that prescribed densities, lot sizes, and the like are appropriate for the

permitted types of use. E.g., Mayhew v. Town of Sunnyvale, 964 S.W.2d 922, 925–26 (Tex. 1998)

(discussing density requirements for residential uses); cf. Salsich, supra, at 1.

        Instead of restricting the purposes for which land can be used, the Ordinance focuses on

protecting and preserving the exterior architectural characteristics of buildings based on historical

significance, distinctiveness, and connection to a neighborhood. The Ordinance restricts: 1) the

alteration, rehabilitation, restoration, and construction of exterior features of buildings in historic

districts; 2) the relocation of buildings within or into historic districts; and 3) property owners’

right to allow their buildings to fall into a serious state of disrepair affecting exterior architectural

features. HOUSTON, TEX., CODE OF ORDINANCES, ch. 33, art. VII, § 33-236. These are not land-

use regulations.    And unlike most site regulations, they do not refer back to existing use

classifications.

        In addition, like the locational restrictions in Johnny Frank’s and Northwest Enterprises

and the use restrictions in Comeau, the Ordinance is so targeted that it lacks the geographic

comprehensiveness associated with zoning regulations. The record shows that the Ordinance

applies to less than one percent of the total lots in the City. And the Ordinance is not even

geographically comprehensive in the sense that it creates districts for every area of historical

significance in Houston. Rather, it provides a uniform procedure for area residents to follow if

they wish to create their own districts. Id. § 33-222.1(f) (requiring support from owners of 67

percent of all tracts in proposed district).


                                                   19
        Turning to site regulations of the height, bulk, and placement of buildings, traditional

zoning regulations standardize these parameters across the district. The Ordinance also affects

height, bulk, and placement, so it reaches one of the common subjects of zoning. But unlike

traditional zoning, the Ordinance’s impact on height, bulk, and placement is not standardized;

rather, it is a by-product of its focus on preserving the exterior features of individual structures.

        Zoning ordinances typically limit the bulk and size of buildings through minimum setback

requirements and maximum height restrictions. RATHKOPF’S, supra, § 54:2. Their general

purpose is to “prevent the overcrowding of land and avoid undue concentration of population.”

AM. LAW OF ZONING, supra, § 9:56. Height regulations usually “state maximum heights either in

terms of feet or number of stories or both” and define how height must be measured. LAND USE

PLANNING AND DEVELOPMENT REGULATION LAW, § 4:12 (3d ed.) (updated Jan. 2021). Other site

restrictions establish minimum lot size, minimum frontage lots, and limits on the ratio between

floor cover and area of a lot. Id. § 4:13.

        The Ordinance does not establish fixed height, size, or location requirements for the district

as a whole and does not seek to prevent overcrowding. Instead, the Ordinance impacts the site by

requiring alterations and additions to a building to remain compatible with the building’s own

existing height, size, and location, and with that of the rest of the district. HOUSTON, TEX., CODE

OF   ORDINANCES, ch. 33, art. VII, § 33-241. For new construction in historic districts, site

characteristics must be compatible with the same features of surrounding buildings that contribute

to the historical significance of the area. Id. § 33-242(a). These site regulations function as criteria

for the issuance of a certificate of appropriateness, so their only effect is to limit the alteration,

rehabilitation, restoration, or construction of an exterior feature of a building. Id. § 33-236. They


                                                  20
therefore serve to preserve the exterior architectural characteristics of the buildings in a historic

district. 13

         As to uniformity, the Ordinance applies to all structures within a historic district. Id.

§§ 33-222.1(b)(3), -236(b). But it does not meet the traditional uniformity requirement that

“property located within the same zoning district must be subject to uniform regulations.” AM.

LAW    OF     ZONING, supra, § 9:23.10. As discussed above, each property in a historic district is

required to maintain its unique exterior features in a manner that preserves their historical

significance, or to construct new exterior features in a manner that matches the features of

historically significant buildings in the area. Because each building is regulated according to its

own features or the features of nearby buildings, there is no uniform standardization of height,

bulk, and placement across the district as in traditional zoning laws. There are also different

restrictions and procedures that apply to different classes of structures depending on whether each

structure contributes to the historical significance of the area.                   HOUSTON, TEX., CODE           OF

ORDINANCES, ch. 33, art. VII, §§ 33-241, -241.1. 14 And each historic district’s design guidelines

can be unique given that each district has its own architectural characteristics and features. Id.

§ 33-267(b)(3).




         13
            It is also notable that none of the definitions or discussions of zoning we have surveyed contemplate the
enactment of site regulations without use regulations. To decide this case, however, we need not determine whether
an ordinance must have all of the common features we identify—or to what degree each feature must be present—for
the ordinance to qualify as zoning. Thus, we do not hold—as our concurring colleagues maintain—that an ordinance
must expressly regulate an activity other than property development to qualify as zoning. See post at __.
          Though the traditional uniformity requirement might disfavor this variety across a city or within districts,
         14

zoning-enabling statutes sometimes allow regulations to vary among districts or classes and kinds of buildings. E.g.,
TEX. LOC. GOV’T CODE § 211.005(b). As we discuss below, legislatures are free to adopt their own definitions of
“zoning” without deferring to the common, ordinary meaning of the term.
                                                         21
       Finally, the enforcement and penalties provisions of the Ordinance show that it is distinct

from zoning regulation.       The Local Government Code provides different remedies to

municipalities for violations of zoning ordinances and for damage to designated historic structures.

Municipalities generally may impose fines up to $500 for violating an ordinance, but that amount

increases to $2,000 for violating zoning ordinances. See TEX. LOC. GOV’T CODE § 54.001(b)(1).

For harm to historic structures—which include historic structures designated by ordinance in the

City of Houston, see TEX. GOV’T CODE § 442.001—the City is entitled to damages equal to the

cost of restoration or construction of a reasonable facsimile of the historic structure. TEX. LOC.

GOV’T CODE § 315.006(c).

       The Ordinance incorporates Government Code section 315.006 by reference and

emphasizes the City’s right to enjoin and abate violations. HOUSTON, TEX., CODE OF ORDINANCES,

ch. 33, art. VII, § 33-203(a). Though the Ordinance does allow for fines, they are capped at $500—

far less than the $2,000 allowed in the Local Government Code for violations of a zoning

ordinance. Id. § 33-203(c). By claiming the remedies available for damage to historical structures

under Government Code section 315.006 and effectively disclaiming the remedies available for

zoning ordinance violations, the City crafted an ordinance to preserve historic buildings that is

unlike traditional zoning ordinances.

       In sum, the Ordinance does not regulate the purposes for which land can be used, lacks

geographic comprehensiveness, impacts each site differently in order to preserve and ensure the

historic character of building exteriors, and does not adopt the enforcement and penalty provisions

characteristic of a zoning ordinance. For these reasons, the Ordinance is not zoning as that concept




                                                22
is ordinarily understood. We therefore hold that the Ordinance was not enacted in violation of the

City Charter.

        C.       The Homeowners’ proposed definition of zoning sweeps too broadly.

        The Homeowners would have us define zoning as the legal regulation of land by

geographic district and conclude that, in creating a historic district in Heights East, the City has

necessarily engaged in zoning. But the Ordinance is not a zoning regulation merely because it

creates districts with geographic boundaries. By that logic, the City could not regulate floodplain

zones or create Tax Increment Reinvestment Zones and utility districts. It seems implausible that

the City, in passing its 1994 Charter amendment repealing any existing zoning ordinance and

limiting future zoning, intended to repeal all of Houston’s district-based regulation of land. See

N.W. Enters., 27 F. Supp. 2d at 797. Yet that is the result that would follow from the Homeowners’

position.

        For example, the City has adopted standards for new construction and substantial

improvements to structures that apply only in special flood hazard areas. HOUSTON, TEX., CODE

OF ORDINANCES, ch. 19, art. III, § 19-32(a).       These areas include all land subject to a certain chance

of flooding each year, and this land is subdivided into zones—A Zones, AE Zones, and V Zones

to name a few—that are defined geographically. 15 These construction and improvement standards

are regulations of land by geographic district and would be voided by the Charter under the

Homeowners’ definition of “zoning.”




        15
          Id. § 19-2 (defining “Special flood hazard area”); see also Harris County Flood Control District, Harris
County Flood Education Mapping Tool, https://www harriscountyfemt.org/ (last accessed May 28, 2021).

                                                       23
        We also note that state law not only authorizes but mandates that the City participate in the

National Flood Insurance Program, which it has done since 1973. TEX. WATER CODE § 16.3145;

City of Houston, FLOODPLAIN MANAGEMENT PLAN 3 (2016). To participate, the City must adopt

land-use and control measures for flood-prone areas that are adequate under federal guidelines. 42

U.S.C. §§ 4022, 4102. If the City cannot single out and regulate these flood-prone geographic

areas, it cannot comply with state law.

        The Homeowners’ definition would also invalidate the City’s rules regarding subdivision

plat requirements in section 42 of the Code of Ordinances, which are authorized by Chapter 212

of the Local Government Code. See TEX. LOC. GOV’T CODE § 212.002 (“[T]he governing body of

a municipality may adopt rules governing plats and subdivisions of land within the municipality’s

jurisdiction to promote the health, safety, morals, or general welfare of the municipality . . . .”). 16

There are three different classes of subdivision plats and different standards for approval of a

platting application for each one. HOUSTON, TEX., CODE OF ORDINANCES, ch. 42, art. II, §§ 42-

20(b), -41 to -43. As with flood zones, these plat requirements impose regulations based on

geographic districting and would be subject to the Charter’s zoning limitations under the

Homeowners’ definition.

        Even the Homeowners’ narrowest statement of their definition—the “regulation of size,

area, density, and aesthetics, as well as use . . . based on geographic districting”—would condemn

other district-based regulations. Applying this definition to specific provisions in the Code of




        16
             Given our disposition, we need not consider whether Chapters 212 or 213 authorize the Ordinance at issue
here.
                                                          24
Ordinances of the City of Houston, many of the City’s land-development tools would constitute

impermissible zoning.

        For example, the City prohibits certain uses of land in airport land-use tiers. Id. § 9-360.

It also regulates use through minimum-distance buffers by prohibiting, for example, the operation

of an automobile storage lot or metal recycler within 300 feet of a church, school, or residence.

Id. § 28-34. Through these distance buffers, any contiguous group of residences—or of any other

protected-use buildings—becomes a small geographic district within which certain uses are

prohibited.

        There are aesthetic requirements for structures directly abutting or within 30 feet of

property used for single-family residences: these structures must maintain a solid masonry wall or

wooden fence, vegetation or non-vegetative permeable cover, at least one tree for every 20 feet of

the property line, and be free from mechanical equipment. Id. §§ 42-1, -272(a)(2). As with use

restrictions based on minimum-distance buffers, these aesthetic regulations fall within the

Homeowners’ definition because they draw a line around areas with single-family residences and

regulate what can happen on either side of that line.

        There are also special minimum-lot-size restrictions applying to areas of land in which 80

percent of the lots are developed for single-family residences. Id. § 42-197(c). These areas are

like the districts the Homeowners reside in, with specific regulations applying only within those

districts.

        Taking these examples of district-based regulation together, the Homeowners’ definition

of zoning would apply to many aspects of the City’s Code of Ordinances and jeopardize some of




                                                25
the City’s most basic and long-standing tools for planning and development. We see no indication

that the voters meant for the Charter’s restrictions on zoning to have that effect.

                                          *       *       *

       Because the Ordinance does not fall within the ordinary meaning of “zoning,” the

Homeowners failed to carry their burden of showing that the City clearly abused its discretion in

enacting the Ordinance, which regulates historic preservation and does not zone under the Charter.

The trial court therefore correctly rejected the Homeowners’ requested declaration that the

Ordinance is void because it violates the Charter’s limits on zoning.

II.    Chapter 211 applies to the Ordinance, but the Homeowners have not shown that the
       City failed to comply with certain of its requirements.

       The City Charter is not the only basis for the Homeowners’ challenge to the Ordinance:

they also allege that it violates Chapter 211 of the Local Government Code. Chapter 211 imposes

certain procedural and substantive requirements that traditional city zoning regulations must meet.

The Legislature has also chosen to apply these requirements to regulations that would not

traditionally be considered zoning, such as regulation of structures in historically significant areas

and certain pumping and use of groundwater. In particular, section 211.003—entitled “Zoning

Regulations Generally”—lists several different subjects that “the governing body of a municipality

may regulate,” including “the construction, reconstruction, alteration, or razing of buildings and

other structures” in “designated places and areas of historical, cultural, or architectural importance

and significance.” TEX. LOC. GOV’T CODE § 211.003(b). This legislative choice to group together

various types of city regulations and subject them to the same statutory requirements does not alter

the traditional meaning of zoning for purposes of the City Charter, but it does frame the parties’

dispute about whether Chapter 211’s requirements apply to the Ordinance.
                                                 26
       The City argues that Chapter 211 is only one avenue for cities to regulate historic buildings

and districts: they may also do so under their home-rule police powers. The City emphasizes

Chapter 211’s permissive language and reasons that even if a city “may regulate” historical

buildings and structures under section 211.003(b), it is not required to do so. Because Houston is

a home-rule city, it has the full power of local self-government, and no grant of power in the Local

Government Code can prevent it from exercising the authority incident to self-government. Id.

§ 51.072. According to the City, it was authorized to enact the Ordinance under its home-rule

powers.

       The Homeowners agree that the police powers of home-rule cities include regulation of

land for the purpose of historic preservation, but they argue that the home-rule amendment makes

these powers subject to the general laws of the state. See TEX. CONST. art. XI, § 5. In their view,

even if the home-rule amendment and Zoning Enabling Act each confer the power to enact

historic-preservation ordinances, the procedural and substantive limitations in the Zoning Enabling

Act apply to home-rule powers as well.

       We agree with the Homeowners that Chapter 211 applies to the Ordinance, given the

language of section 211.003(b) and the principle that home-rule powers are subject to the general

laws of the State. But because the Homeowners have not shown that the City failed to comply

with the substantive and procedural requirements of Chapter 211 at issue here, the trial court

correctly rejected their requested declaration that the Ordinance violates that chapter.

       A.      Chapter 211’s requirements for zoning regulation extend to regulation of
               structures in historical areas.

       Like the City Charter, Chapter 211 does not contain a definition of “zoning.” Instead,

subsection 211.003(a) lists several forms of regulation—including size, density, location, and
                                                 27
use—that fall within the ordinary meaning of zoning discussed above, and the remainder of the

chapter imposes certain substantive and procedural requirements on cities that adopt such “zoning

regulations.”

       The Legislature also decided to treat regulation of buildings in historical areas as a form of

“zoning regulation” under section 211.003(b) that is subject to the same procedural and substantive

requirements. Though this choice is not consistent with the ordinary meaning of zoning, we have

long recognized that the Legislature can define statutory terms however it wishes. E.g., Creative

Oil & Gas, LLC v. Lona Hills Ranch, LLC, 591 S.W.3d 127, 134 (Tex. 2019).

       In Creative Oil, a ranch sued by its oil-and-gas lessee for falsely telling purchasers of

production that the lease had expired sought dismissal under the Texas Citizens Participation Act,

arguing that its statements were related to the exercise of free speech as “matters of public

concern,” which by definition included issues related to “a good, product, or service in the

marketplace.” Id. at 130–31 (citing TEX. CIV. PRAC. & REM. CODE § 27.001). We ultimately

concluded that the oil-and-gas lease was not a matter of public concern as defined in the statute,

but we observed that a different result could follow had the Legislature enacted a different

definition: “The legislature is of course free to define ‘matter of public concern’ to include matters

of purely private concern. For that matter, the legislature could declare that its use of ‘dogs’

includes cats.” Id. at 134.

       By including historic-preservation regulations as a type of “zoning regulation,” the

Legislature has shown that it considers ordinances like the City’s to fall within Chapter 211. The

City may be correct in responding that its home-rule power provides an independent source of

authority for the Ordinance, but that power is likewise constrained by Chapter 211’s requirements.


                                                 28
Though home-rule municipalities have the full power of self-government, see TEX. LOC. GOV’T

CODE § 51.072(a), the power granted by the home-rule amendment may be limited by other state

laws: “The adoption or amendment of charters is subject to such limitations as may be prescribed

by the Legislature, and no charter or any ordinance passed under said charter shall contain any

provision inconsistent with the Constitution of the State, or of the general laws enacted by the

Legislature of this State.” TEX. CONST. art. XI, § 5. However broad their power, home-rule

municipalities cannot exercise it inconsistently with the laws of the State.

         The Legislature did not surrender its own power to regulate in certain areas when it enacted

the home-rule amendment: it may still regulate subjects usually within the powers of a home-rule

municipality. Dall. Merch.’s & Concessionaire’s Ass’n v. City of Dallas, 852 S.W.2d 489, 491

(Tex. 1993). Sometimes when the Legislature does so, it expressly preempts local regulation. City

of Laredo, 550 S.W.3d at 593. 17

         In City of Laredo, the Solid Waste Disposal Act barred local governments from adopting

ordinances to “prohibit or restrict, for solid waste management purposes, the sale or use of a

container or package in a manner not authorized by state law.” Id. at 589 (quoting TEX. HEALTH

& SAFETY CODE § 361.0961(a)(1)).                 The City of Laredo enacted an ordinance preventing

businesses from providing one-time-use plastic bags, and a group of businesses argued that the

Act preempted the ordinance. Id. at 590–91. Though the City of Laredo had the full power of

self-government under the home-rule amendment, we held the ordinance was preempted by the

express prohibition in section 361.0961(a)(1), which restricted the scope of home-rule cities’


         17
           The Legislature may also expressly recognize the right of a municipality to regulate the same subject. E.g.,
City of Richardson v. Oncor Elec. Delivery Co. LLC, 539 S.W.3d 252, 262 (Tex. 2018) (citing TEX. TRANSP. CODE
§ 311.071).
                                                         29
powers of self-governance. Id. at 598. Similarly, we held in Dallas Merchant’s that a city could

not prohibit the sale of alcohol within 300 feet of a residential area when the Alcoholic Beverage

Code specified that it “shall exclusively govern the regulation of alcoholic beverages in this state”

unless otherwise provided. 852 S.W.2d at 491–92.

       In other situations, the Legislature imposes substantive limits or procedural requirements

on a city’s exercise of regulatory power. The Zoning Enabling Act—now part of Chapter 211—

is such a law. See Bolton v. Sparks, 362 S.W.2d 946, 949–50 (Tex. 1962). When the City of

Dallas enacted an ordinance amending the existing zoning classification for railroad rights-of-way,

it did not follow the mandatory procedures in the Zoning Enabling Act. Id. at 949. This Court

struck down the ordinance, noting that those procedural safeguards were “essential to the exercise

of jurisdiction of the City Council” and that municipal ordinances can be enforced only if they

conform to limitations imposed by superior statutes. Id. at 949–50.

       We recently followed Bolton’s logic in City of Lorena v. BMTP Holdings, L.P., 409 S.W.3d

634 (Tex. 2013). That case turned on Local Government Code section 212.135, which required a

city seeking to impose a development moratorium to provide a summary of evidence that the

moratorium is “reasonably limited to . . . property that has not been approved for development.”

Id. at 641. A city could not adopt a moratorium without these specific findings. Id. (citing TEX.

LOC. GOV’T CODE § 212.133). This meant that a city could not enact a moratorium affecting

approved developments: it would be impossible for the city to find that a moratorium affected only

property not approved for development in such a case. Id. The required showing that a moratorium

be “reasonably limited to . . . property that has not been approved for development” therefore

limited the authority of municipalities to enact moratoriums.


                                                 30
        Applying the same reasoning to Chapter 211 and the Ordinance, we conclude that the

City’s authority to engage in historic preservation under its home-rule police powers is constrained

by the requirements that Chapter imposes for historic preservation. This result is intuitive: if the

Legislature expressly permits a city to regulate in an area and requires that it follow certain

procedures when doing so, those procedures apply even if the city already possessed home-rule

authority to regulate in that area.

        B.      The stipulated facts do not show that the City failed to comply with the
                provisions of Chapter 211 at issue.

        Having concluded that Chapter 211 applies to the Ordinance, we next consider whether the

City complied with its requirements. The Homeowners have a heavy burden in challenging the

Ordinance and must show conclusively that the City acted without authority in adopting it. Tippit,

616 S.W.2d at 176; Thompson v. City of Palestine, 510 S.W.2d 579, 581 (Tex. 1974). At the bench

trial, which was conducted on stipulated facts, the Homeowners focused their challenges to the

City’s compliance with Chapter 211 on two sections: 211.004 and 211.007.

        Section 211.004(a) provides that “zoning ordinances”—which, for Chapter 211 purposes,

include historic-preservation regulations like these—must be adopted in accordance with a

comprehensive plan. In arguing that Chapter 211 applies to the Ordinance, the Homeowners assert

that “Houston actually does have the requisite planning to meet the legal requirements of [Chapter

211] and should be estopped from contravening its public proclamations.” More specifically, the

Homeowners contend that the “well-thought-out and extensive [Ordinance] . . . evidences a

sufficient degree of planning to meet the statutory requirement.” We agree.

        Comprehensive zoning ordinances satisfy the “comprehensive plan” requirement of

section 211.004. Mayhew v. Town of Sunnyvale, 774 S.W.2d 284, 294–95 (Tex. App.—Dallas

                                                31
1989, writ denied); see also City of University Park v. Benners, 485 S.W.2d 773, passim (Tex.

1972). Here, the Ordinance is comprehensive with respect to the subject that the City has chosen

to regulate under section 211.003(b): changes to structures in historical areas.

       The Ordinance lays out in detail which changes are prohibited, which are allowed, and the

procedures for carrying out allowed changes. Prohibited changes include those at issue here—the

rehabilitation, alteration, restoration, or construction of exterior features of contributing structures

in historic districts without a certificate of appropriateness—as well as similar changes to

landmarks, excavation of archaeological sites, and the demolition and relocation of any of these

places. HOUSTON, TEX., CODE OF ORDINANCES, ch. 33, art. VII, § 33-236. The Ordinance also

requires that property owners not allow their landmarks and contributing structures to fall into a

state of disrepair resulting in the deterioration of exterior features. Id. § 33-236(i). The exemptions

are similarly thorough: certificates of appropriateness are not required for changes to fencing,

gutters, downspouts, storm windows, window screens, screen doors, porch ceiling fans, HVAC

units, and landscaping, to name a few. Id. § 33-237(a).

       These prohibitions apply only to changes made without a certificate of appropriateness.

The Ordinance also provides the form and procedure for submitting applications for certificates of

appropriateness as well as the criteria for issuing them. Id. §§ 33-238 to -240. The Ordinance lays

out the specific criteria applicable to each kind of change to historical buildings and sites, from

new construction in historic districts to the demolition of landmarks. Id. §§ 33-242, -247.

       The criteria for each are tailored and extensive. For new construction in historic districts,

for example, the certificate will only issue upon findings related to the distance of the building

from property lines, the compatibility of exterior features with those of contributing structures, and


                                                  32
the scale, proportions, and height of the new construction relevant to existing contributing

structures. Id. § 33-242. For changes to exterior features of an existing structure in a historic

district, eleven separate findings are required. Id. § 33-241. And if an application for a certificate

of appropriateness is denied, there is an appeal process carried out before a board created for that

purpose. Id. § 33-253.

       Collectively, these examples show that the Ordinance is a comprehensive plan for the

regulation of changes to buildings in historic districts. The Homeowners’ own position that the

Ordinance is a comprehensive plan under section 211.004 reinforces this conclusion.

       The Ordinance does not fail the comprehensive-plan requirement simply because many

parts of the City do not contain historic buildings or districts. Some of the property features a city

may regulate under Chapter 211—like the height, size, location and use of buildings and

population density—are common throughout an entire city. TEX. LOC. GOV’T CODE § 211.003.

But the Legislature also contemplated regulations that will affect only certain areas. For example,

groundwater pumps can be regulated under section 211.003(a)(6), but these pumps are only placed

where groundwater collects.        Similarly, historically significant buildings are not located

everywhere throughout an entire city, so regulating these buildings will only impact certain areas.

But the Ordinance can apply to any geographic area within the City if it meets the generally

applicable criteria for designation as a historic district, has sufficient public support from affected

landowners, and is approved by the Commission and City Council. HOUSTON, TEX., CODE OF

ORDINANCES, ch. 33, art. VII, §§ 33-222.1, -224, -225.           The districts themselves must be

contiguous land masses without carve-outs, id. § 33-222.1(3), and once the designation is made,

properties within historic districts cannot be singled out and exempted from historic-preservation


                                                  33
regulation. Cf. id. § 33-228. The prohibited activities within historic districts and the respective

criteria for designation of historic districts and issuance of certificates of appropriateness apply to

all designated historic districts, showing that the Ordinance’s effects are not strictly localized but

apply throughout the city. See id. §§ 33-224, -226, -240, -241.

         The Ordinance is therefore a city-wide, comprehensive plan to regulate the alteration,

construction, and razing of buildings in historic areas. See TEX. LOC. GOV’T CODE § 211.003(b). 18

Because the Legislature considers historic-preservation regulations to be zoning regulations under

section 211.003(b) of the Local Government Code, we hold the Ordinance is a zoning regulation

adopted in accordance with a comprehensive plan under section 211.004(a). 19

         The Homeowners also challenge the City’s compliance with section 211.007(a). That

provision requires a home-rule municipality to appoint a zoning commission to implement the

regulations authorized by Chapter 211. Because the Legislature has classified historic preservation

as a type of zoning regulation for purposes of Chapter 211, we conclude that the Houston

Archaeological and Historical Commission serves as a zoning commission under section

211.007(a).

         Appointed zoning commissions are required to recommend boundaries and regulations for

zoning districts. Id. § 211.007(a). They must make a preliminary report, hold public hearings




         18
            A contrary holding that regulation of historic areas wherever they appear in a city fails the comprehensive-
plan requirement of section 211.004(a) would impermissibly nullify section 211.003(b), which expressly authorizes
the regulation of changes to structures in areas of historical significance.
          We note that the City argues the Ordinance is not comprehensive in the sense that it does not encompass a
         19

wide range of land development within districts throughout the entire city. But that argument does not address
comprehensiveness as to the specific subject being regulated here: changes to structures in historic areas.
                                                          34
before submitting recommendations to the governing body of the municipality, and notify owners

of property in or near those zones of hearings beforehand. Id. § 211.007(b), (c).

       Under the Ordinance, the Houston Archaeological and Historical Commission does each

of these things. It makes recommendations to the City Council by identifying areas with the

potential for historic-district designations and initiating the designation process. HOUSTON, TEX.,

CODE OF ORDINANCES, ch. 33, art. VII, § 33-214(3). The Commission also reviews applications

submitted by others for designation of landmarks and historic districts and must make a

recommendation on these applications before the Council decides whether to make the

designation. Id. § 33-221(c). For each application, the Commission must hold a hearing and notify

affected property owners beforehand. Id. §§ 33-225, -226.

       In sum, the Commission does exactly what Chapter 211 requires a zoning commission to

do. The Homeowners have therefore failed to show that the Ordinance violates section 211.007(a)

on the ground that the City does not have a zoning commission.

       We note that Chapter 211 includes other requirements for regulating structures in

historically significant areas. We do not address those requirements, however, because the

Homeowners have not sought declarations or supplied evidence regarding whether the City

complied with them. Deciding only what is before us, we hold that the trial court correctly rejected

the Homeowners’ requested declaration that the Ordinance is void for failure to comply with

Chapter 211.

                                          CONCLUSION

       The Homeowners sought declarations that the Ordinance is void on two grounds, and we

have concluded that both fail. The City Charter’s limitations on the power to zone do not apply to


                                                35
the Ordinance’s historic-preservation regulations because they do not fall within the ordinary

meaning of “zoning.” Though the same regulations do fall within the scope of Chapter 211 as set

by the Legislature, the Homeowners have not demonstrated that the City failed to comply with

section 211.004 or 211.007. Because the Homeowners did not clearly demonstrate that the

Ordinance is void under either the Charter or Chapter 211, we affirm the judgment of the court of

appeals.


                                                    _____________________
                                                    J. Brett Busby
                                                    Justice



Opinion delivered: June 4, 2021




                                               36